UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05693) Exact name of registrant as specified in charter:	Putnam Europe Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Belgium (3.7%) Anheuser-Busch InBev NV 73,716 $3,915,979 Telenet Group Holding NV (NON) 38,371 1,408,182 Finland (0.8%) Metso Corp. OYJ 41,148 1,200,962 France (17.6%) ArcelorMittal 44,072 705,058 Arkema 23,017 1,338,931 AXA SA 122,572 1,594,163 BioMerieux 8,476 740,079 BNP Paribas SA 53,935 2,138,461 Christian Dior SA 23,808 2,667,897 Sanofi 76,969 5,062,203 Schneider Electric SA 33,736 1,819,349 Technip SA 20,191 1,618,559 Total SA 117,135 5,173,238 Valeo SA 24,038 1,011,114 Vinci SA 38,684 1,663,864 Germany (16.2%) BASF SE 50,877 3,092,150 Biotest AG (Preference) 24,094 1,175,171 Deutsche Bank AG 42,343 1,477,793 Deutsche Post AG 174,389 2,232,558 Henkel AG & Co. KGaA 29,678 1,579,613 Kabel Deutschland Holding AG (NON) 41,149 2,221,850 MTU Aero Engines Holding AG 24,833 1,559,507 Porsche Automobil Holding SE (Preference) 48,129 2,307,816 Rheinmetall AG 15,918 747,793 SAP AG 40,861 2,086,399 Siemens AG 37,280 3,373,615 Suedzucker AG 59,223 1,683,252 Ireland (2.8%) Kerry Group PLC Class A 77,966 2,734,218 WPP PLC 145,306 1,342,483 Israel (1.0%) Teva Pharmaceutical Industries, Ltd. ADR 37,400 1,392,028 Italy (0.8%) Fiat SpA 199,647 1,080,812 Netherlands (2.1%) Gemalto NV 15,351 733,069 ING Groep NV GDR (NON) 331,289 2,335,533 Norway (1.3%) DnB NOR ASA 194,049 1,944,623 Poland (0.8%) Warsaw Stock Exchange 88,922 1,137,432 Russia (2.7%) Gazprom OAO ADR 105,304 1,007,281 Sberbank of Russia ADR (NON) 144,705 1,262,221 Synergy Co. (NON) 34,574 1,037,220 Uralkali GDR 19,777 673,411 Spain (1.0%) Banco Santander Central Hispano SA 180,226 1,475,830 Switzerland (9.8%) Credit Suisse Group (NON) 30,467 791,467 Nestle SA 38,053 2,094,096 Novartis AG 105,274 5,881,784 Swiss Re AG (NON) 47,982 2,235,647 Swisscom AG 1,826 742,775 Syngenta AG (NON) 4,982 1,292,059 Wolseley PLC 44,955 1,121,119 United Kingdom (37.6%) Barclays PLC 702,144 1,726,792 BG Group PLC 171,582 3,273,288 BP PLC 260,934 1,567,918 British American Tobacco (BAT) PLC 88,357 3,751,852 Carillion PLC 519,591 2,685,720 Centrica PLC 611,975 2,818,353 Compass Group PLC 154,906 1,254,934 HSBC Holdings PLC 186,660 1,425,200 Kingfisher PLC 678,623 2,606,031 Pearson PLC 96,326 1,698,573 Prudential PLC 215,382 1,846,864 Reckitt Benckiser Group PLC 67,388 3,413,157 Rio Tinto PLC 84,656 3,745,658 Royal Dutch Shell PLC Class A 201,472 6,260,141 SSE PLC 115,433 2,312,750 Telecity Group PLC (NON) 198,952 1,720,043 TUI Travel PLC 451,474 1,042,248 Tullow Oil PLC 67,256 1,367,030 Virgin Media, Inc. 40,933 996,719 Vodafone Group PLC 2,051,648 5,307,748 WM Morrison Supermarkets PLC 495,686 2,239,238 Xstrata PLC 122,188 1,535,214 Total common stocks (cost $158,886,632) TOTAL INVESTMENTS Total investments (cost $158,886,632 (b) Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $145,054,631. (b) The aggregate identified cost on a tax basis is $160,505,514, resulting in gross unrealized appreciation and depreciation of $7,110,751 and $25,110,130, respectively, or net unrealized depreciation of $17,999,379. (NON) Non-income-producing security. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $390 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $22,996,056 and $24,328,785, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Oil, gas, and consumable fuels 12.9% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Belgium $— $5,324,161 $— Finland — 1,200,962 — France — 25,532,916 — Germany — 23,537,517 — Ireland — 4,076,701 — Israel 1,392,028 — — Italy — 1,080,812 — Netherlands — 3,068,602 — Norway — 1,944,623 — Poland — 1,137,432 — Russia — 3,980,133 — Spain — 1,475,830 — Switzerland 1,121,119 13,037,828 — United Kingdom 996,719 53,598,752 — Total common stocks — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011
